Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 08/25/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No.: 10,646,338 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Albert Ferro (Reg. No.: 44,679) on 09/08/2022.  
The application was amended as follows: (amended claim 13, rejoined claims 12, 13, and 19 and amended the specification).
	The claims were amended as follows:
	- Claim 13, line 8, “though ” was deleted.
	- Claims 12, 13, and 19 were rejoined for the reason(s) below.
	The specification was amended as follows:
Specification, Para. [0001], line 2, “June 2, 2017” was amended to --June 2, 2017, now US Patent Number: 10,646,338--.

Rejoinder
Claims 1-11, 14-18, and 20 are allowable. Claims 12, 13, and 19, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among all the species, as set forth in the Office action mailed on 02/17/2022, is hereby withdrawn and claims 12, 13, and 19 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance on claims 1-19: the prior art fails to teach or render obvious a method for delivering a prosthetic heart valve device to a native valve of a heart of a human patient, the method comprising, inter alia, moving the first housing in a distal direction with respect to the second housing to release the first portion of the prosthetic heart valve device from the delivery capsule; and moving the second housing and the first housing together in a distal direction to release the second portion of the prosthetic heart valve device from the delivery capsule.
The following is an examiner’s statement of reasons for allowance on claim 20: the prior art fails to teach or render obvious a method for delivering a prosthetic heart valve device to a native valve of a heart of a human patient, the method comprising, inter alia, a second housing slidably disposed within at least a portion of the first housing; moving the first housing in a distal direction over the second housing to release a first portion of the prosthetic heart valve device from the delivery capsule; and moving a second housing in the distal direction to release a second portion of the prosthetic heart valve device from the delivery capsule.
The prior art of record, namely, Alkhatib, US 2010/0286768 A1; Deem et al, US 2013/0231735 A1; Salahieh et al, US 2005/0137691 A1; Essinger et al, US 2014/0200649 A1; Righini et al, US 8,114,154 and also the other prior art cited on the PTO-892 teach methods for delivering a prosthetic heart valve having a delivery capsule or delivery sheath, where the delivery sheath can have first and second housings; and moving the first housing in a distal direction over the second housing to release a first portion of the prosthetic heart valve device from the delivery capsule; and moving the second housing proximally to release a second portion of the prosthetic heart valve device from the delivery capsule.   However, none of the prior art discloses or render obvious either moving the second housing and the first housing together in a distal direction to release the second portion of the prosthetic heart valve device from the delivery capsule or moving a second housing in the distal direction to release a second portion of the prosthetic heart valve device from the delivery capsule with the second housing slidably disposed within at least a portion of the first housing.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                             
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036. The examiner can normally be reached M-F 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JING RUI OU/Primary Examiner, Art Unit 3771